Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of J.M.L.P. and M.D.A.P.,             Appeal from the 18th District Court of
Children                                              Johnson County, Texas (Tr. Ct. No.
                                                      D200305462).      Opinion delivered by
No. 06-15-00043-CV                                    Justice Burgess, Chief Justice Morriss and
                                                      Justice Moseley participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 25, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk